PETE 7/14
MILWAUKEE POLICE DEPARTMENT

EVALUATION REPORT
PERIOD ENDING = 12/31/2014

 

NAME Lewandowski, Shannon Detective 012860
RANK P.S.#
DISTRICT/DIVISION _CID SHIFT 8p-4a ASSIGNMENT 0092

 

Instructions: Rater to set forth in concise narrative manner specifically observed performance or behavior during rating
period. Area 3 should present a specific recommendation or course of action through which employee can improve
performance as specified in Area 2 of report

4. Identify area (s) where employee does well or excels: Detective Lewandowski is assigned to the late power shift
in the Central Investigations Division, and she reports directly to District #3. Detective Lewandowski is very
passionate bout her work and genuinely cares about the victims. She takes ownership of all of her cases, and
completes the required follow up in order to obtain criminal charges AND a conviction. Detective Lewandowski is
skilled at using social media to identify suspects and gather evidence against them. During this rating period, she
chaired a trial in which the defendant was a high value target. At the conclusion of the trial, the defendant was found
guilty of Attempt-1" Degree Intentional Homicide, and he was sentenced to 37years in prison.

2. Identify area (Ss) where improvement Is recommended: Detective Lewandowski should seek training on RMS
(ORIG) reporting in order to minimize errors. Furthermore, she needs to focus on one task until it's completed, rather
than jumping from one thing to the next. During this rating period, she was counseled by Lt. Sean Hanley about the
proper way to foilow the chain of command. This stemmed from an email that she sent to the Chief and other .

members of the command staff.

3. Recommended course of action through which employee can improve performance: Keep up with training and
technology which can assist investigations.

   

  

EXHIBIT

oy

Page Lof2 Document 86-7

~----"1398

  

Case 2:16-cv-01089-WED Filed 06
How long has employee worked for rater; Since March 4* of 2013. .

Other comments (continued from reverse, if necessary). Detective Lewandowski is punctual and neat in
appearance.

Progress Evaluation: Progress is good

Derhsetie lataces WOK) SS Ow Louk oe]

Vere aK Sk WAS P
Ach cade Maske cies On TH 26% io 4, fr}
f coo ra — Lf, ar Bi fr

. Pipe: Pree § Poran- nH 7
One ! S Ae Ressi ye. LE Gon Couce seep mils, J, Stay
bil a (Rrain PORSS AL on ree PRET

va om of COS AL ow Apr

pres mnct Shersh 150 ht, & cueioals
7s ™~ tS ftoe FY
Ap @SSiSnscd FASKS: CAS Pie To

Rater's Signature: al * MaRS YR Lys OO?

fhe Khesush aLa/}

            

 

 

 

 

Rank/Titte Date
Lucy
Shift Commander Signature: Ey, Dy (ML [7s ° gu | 22. Js
Rank/Titis Date
[ have read this report and it ha viewed v iia wi Officer. renee
Employee Signature: Ke Sig —<_
District/Division ey, / rh Sa f 7 el
Commander's Signature: 1 ya Ce a j- “5° 20] 5
Rank/Title *B 9

Case 2:16-cv- éyoso- WED fee 06/21/19 babe 2 of 2 *Decuntert sof
